Citation Nr: 1244338	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to July 1961.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision that denied service connection for bilateral hearing loss as well as tinnitus.  An October 2011 Board decision granted service connection for bilateral hearing loss, and denied the issue of service connection for tinnitus.  However, an April 2012 U.S. Court of Appeals for Veterans Claims (Court) decision, based on an April 2012 Joint Motion for Remand (JMR), vacated and returned the issue of tinnitus to the Board for further consideration.  As such, this issue now returns to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2011 decision, the Board denied service connection for tinnitus.  The Veteran's claim was denied at that time because, while his hearing loss was found to be related to service, the Board found the Veteran's current statements that his tinnitus started in service were not credible, because he had denied having tinnitus during two separate audiometric examinations in January and February 1996, and also based on the opinion contained in a February 2008 VA examination report which found that the Veteran's current tinnitus was not related to excessive noise exposure in service.

However, an April 2012 Joint Motion for Remand (JMR), which was implemented in an April 2012 Court order, found that the Board erred by relying on an inadequate medical opinion, and directed that the Veteran should be provided with another VA examination or opinion.  Specifically, the JMR found that the February 2008 VA examination opinion was inadequate because it failed to fully address the most likely etiology of the Veteran's tinnitus, or whether it was due to the same etiology as the Veteran's bilateral hearing loss.  This JMR further indicated that, as a result of the inadequate medical examination, the Board did not fully address the potential nexus between the Veteran's hearing loss and his tinnitus, and therefore failed to adequately explain how the same in service noise exposure that caused his hearing loss did not, at least, contribute to his tinnitus.  The JMR directed that a further medical examination and/or opinion should therefore be obtained that considers all of the Veteran's in service and post service medical records, as well as the VA's concession of in service noise exposure and the grant of service connection for bilateral hearing loss, and to provide a nexus opinion concerning his current tinnitus and the Veteran's service connected bilateral hearing loss.

As such, the Board finds that it must remand this claim, in order that the development requested in the JMR may be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination for evaluation and etiology of his tinnitus.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  The examiner must offer an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is related to service, to include as secondary to his service connected bilateral hearing loss.  The examiner must be specifically informed that, as the Veteran has been granted service connection for hearing loss, in-service noise exposure has been conceded.  The examiner must also consider all of the Veteran's in-service and post service medical records, including the findings contained in January and February 1996 audiometric evaluations, a July 2007 otolaryngologist's report, and a February 2008 VA examination report, in offering his opinion.  The examiner should also specifically comment on what, if any relationship exists between the Veteran's service connected hearing loss and his tinnitus.

2.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


